FILE COPY




                            jfourtl) Court of
                                    ££>an Antonio,

                                           June 04,2013


                                       No. 04-13-00345-CR


                                      Silvia Gallegos NEIRA,
                                             Appellant


                                                 v.



                                       The STATE of Texas,
                                              Appellee


                  From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012CR2665
                         Honorable Maria Teresa Herr, Judge Presiding

                                          ORDER

       A Trial Court's Certification of Defendant's Right of Appeal has been filed in this appeal
in which the trial court judge certifies that the underlying criminal case "is a plea-bargain case,
and the defendant has NO right of appeal." We, therefore, ORDER the trial court clerk to file a
clerk's record within ten days from the date of this order containing the following documents:


1.     All pre-trial orders and the related pre-trial motions;


2.     The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
       Stipulations, and all other documents relating to the defendant's plea bargain;


3.     The judgment;


4.     All post-judgment motions and orders;


5.     The notice of appeal;


6.     The Trial Court's Certification of Defendant's Right of Appeal; and

7.     The criminal docket sheet.